DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 10-11, 13, 15-18, 20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. No. 2012/0280339 A1) in view of Guo (U.S. Pub. No. 2016/0315250 A1) and Huai et al. (U.S. Pub. No. 2012/0063218 A1).
Regarding claim 1, Zhang discloses an apparatus comprising:
a magnetic tunnel junction (MTJ) including:
	a free magnetic layer (FIG. 1: 22, see paragraph 0027);
	a fixed magnetic layer (FIG. 1: 18, see paragraph 0028); and

a capping layer directly contacting a second side of the free magnetic layer (FIG. 1: 24, see paragraph 0027).
Zhang discloses the tunnel barrier is made "of material known for making tunnel layer," while also disclosing that the capping layer may be MgO (see FIG. 9: 216, paragraph 0060 and paragraph 0058). However, Zhang does not explicitly disclose the capping layer and the tunnel barrier layer have a same composition, and a BAL positioned a fixed distance above the capping layer wherein the BAL is comprised of a material selected from the group consisting of hafnium and titanium.
Guo discloses the tunnel barrier layer comprises MgO (FIG. 4A: 14, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo, including the specific material of the tunnel barrier to the teachings of Zhang. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Zhang, as modified by Guo such that the tunnel barrier layer comprises MgO, discloses the capping layer and the tunnel barrier layer have a same composition (as discussed above, Zhang teaches the capping layer as MgO).
Guo further discloses a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb 
The combination is silent in regards to the BAL comprised of titanium.
Huai discloses the BAL comprising titanium (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Huai, including the specific material of a boron-absorbing layer, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Zhang, as modified by Guo to include the BAL, discloses a boron conduction layer (BCL) positioned to separate the boron absorption layer and the capping layer by the fixed distance (FIG. 1: 26, see paragraph 0029; Zhang discloses layer 26 as being many of the same materials set forth by Applicant for the BCL, see paragraph 0048; as such, 26 can be interpreted as a BCL under the broadest reasonable interpretation).
Regarding claim 3, the limitation "maintains a boron flow from the free magnetic layer to the boron absorption layer," refers to a function of the BCL rather than structurally limiting the layer. Applicant's specification appears to attribute this effect to the material of the layer. Because the material of Zhang is the same as those disclosed as suitable in Applicant’s specification, the layer of Zhang is also capable of performing the claimed function. As such, Zhang teaches the claim.
Regarding claim 4, Zhang, as previously modified by Guo, discloses the fixed distance between the BAL and the capping layer is between 10 and 100 Angstroms (see paragraph 0040; the "fixed distance" corresponds to the thickness of the BCL as the BAL is disposed directly above 26 within the combination).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Zhang discloses the BCL is magnetic (FIG. 1: 26, see paragraph 0048)
Regarding claim 7, Zhang disclose the BCL is an in-plane magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 8, Zhang discloses the BCL is a perpendicular magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 10, Zhang discloses the NCL is comprised of a material including at least one of: Co, Fe, CoTa, CoW, CoMo, FeTa, FeW, and FeMo, (see paragraph 0048).
Regarding claim 11, Zhang discloses a method comprising fabricating an acoustic resonator structure, including:
forming a magnetic tunnel junction (MTJ) including a free magnetic layer (FIG. 1: 22, see paragraph 0027), a fixed magnetic layer (FIG. 1: 18, see paragraph 0028); and a tunnel barrier directly contacting a first side of the free layer (FIG. 1: 20, see paragraph 0027); 
forming a capping layer directly contacting a second side of the free magnetic layer (FIG. 1: 24, see paragraph 0027); and
forming a boron conduction layer on the capping layer (FIG. 1: 26, see paragraph 0029; Zhang discloses layer 26 as being many of the same materials set forth by Applicant for the BCL, see paragraph 0048; as such, 26 can be interpreted as a BCL under the broadest reasonable interpretation).

Guo discloses the tunnel barrier comprises MgO (FIG. 4A: 14, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo, including the specific material of the tunnel barrier to the teachings of Zhang. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a tunneling insulation layer.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Zhang, as modified by Guo such that the tunnel barrier layer comprises MgO, discloses forming the capping layer and the tunnel barrier layer have a same composition (as discussed above, Zhang teaches the capping layer as MgO).
Guo further discloses forming a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb 
Zhang, as modified by Guo to include the BAL, discloses a boron conduction layer (BCL) positioned to separate the boron absorption layer and the capping layer (FIG. 1: 26, see paragraph 0029; Zhang discloses layer 26 as being many of the same materials set forth by Applicant for the BCL, see paragraph 0048; as such, 26 can be interpreted as a BCL under the broadest reasonable interpretation).
The combination is silent in regards to the BAL comprising titanium.
Huai discloses the BAL comprising titanium (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Huai, including the specific material of a boron-absorbing layer, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Regarding claim 13, Zhang, as previously modified by Guo, discloses the fixed distance between the BAL and the capping layer is between 10 and 100 Angstroms (see paragraph 0040; the "fixed distance" corresponds to the thickness of the BCL as the BAL is disposed directly above 26 within the combination).
The range disclosed by Zhang overlaps Applicants claims a range of 10 – 50 Angstroms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Zhang to arrive at the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Zhang discloses the BCL is magnetic (FIG. 1: 26, see paragraph 0048)
Regarding claim 16, Zhang disclose the BCL is an in-plane magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 17, Zhang discloses the BCL is a perpendicular magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 18, Zhang discloses a perpendicular spin transfer torque memory (pSTTM), comprising: 
a magnetic tunnel junction (MTJ) including:
a free magnetic layer (FIG. 1: 22, see paragraph 0027);
	a fixed magnetic layer (FIG. 1: 18, see paragraph 0028); and
	a tunnel barrier between the free and fixed layers (FIG. 1: 20, see paragraph 0027), the tunnel barrier directly contacting a first side of the free layer (FIG. 1: 20 directly contacts bottom of 22);
a capping layer directly contacting a second side of the free magnetic layer (FIG. 1: 24, see paragraph 0027).
Zhang discloses the tunnel barrier is made "of material known for making tunnel layer," while also disclosing that the capping layer may be MgO (see FIG. 9: 216, paragraph 0060 and paragraph 0058). However, Zhang does not explicitly disclose the capping layer and the tunnel barrier layer have a same composition, and a BAL positioned a fixed distance above the capping layer wherein the BAL is comprised of a material selected from the group consisting of hafnium and titanium.
Guo discloses the tunnel barrier layer comprises MgO (FIG. 4A: 14, see paragraph 0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo, including the specific material of the tunnel barrier to the teachings of Zhang. The motivation to do so is that the combination yields the 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
Zhang, as modified by Guo such that the tunnel barrier layer comprises MgO, discloses the capping layer and the tunnel barrier layer have a same composition (as discussed above, Zhang teaches the capping layer as MgO).
Guo further discloses a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb boron during thermal anneal leading to better crystallinity and magnetic properties of the free layer (see paragraph 0048).
Guo further discloses a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Guo to the teachings of Zhang so as to absorb boron during thermal anneal leading to better crystallinity and magnetic properties of the free layer (see paragraph 0048).
The combination is silent in regards to the BAL comprised of titanium.
See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Zhang, as modified by Guo to include the BAL, discloses a boron conduction layer (BCL) positioned to separate the boron absorption layer and the capping layer by the fixed distance (FIG. 1: 26, see paragraph 0029; Zhang discloses layer 26 as being many of the same materials set forth by Applicant for the BCL, see paragraph 0048; as such, 26 can be interpreted as a BCL under the broadest reasonable interpretation).
Regarding claim 20, Zhang, as previously modified by Guo, discloses the fixed distance between the BAL and the capping layer is between 10 and 100 Angstroms (see paragraph 0040; the "fixed distance" corresponds to the thickness of the BCL as the BAL is disposed directly above 26 within the combination).
The range disclosed by Zhang overlaps Applicants claims a range of 10 – 50 Angstroms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Zhang to arrive at the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 22, Zhang discloses the BCL is magnetic (FIG. 1: 26, see paragraph 0048)
Regarding claim 23, Zhang disclose the BCL is an in-plane magnet (FIG. 1: 23, see paragraph 0036).
Regarding claim 24, Zhang discloses the BCL is a perpendicular magnet (FIG. 1: 23, see paragraph 0036).
Claims 1, 3, 5, 11, 14, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (U.S. Pub. No. 2016/0315250 A1) in view of Zhang et al. (U.S. Pub. No. 2012/0280339 A1).
Regarding claim 1, Guo discloses an apparatus comprising: a magnetic tunnel junction (FIG. 4A: 13/14/15) including:
a free magnetic layer (FIG. 4A: 15, see paragraph 0047); a fixed magnetic layer (FIG. 4A: 13, see paragraph 0047); and a tunnel barrier between the free and fixed layers, the tunnel barrier directly contacting a first side of the free layer (FIG. 4A: 14, see paragraph 0047);
a capping layer directly contacting a second side of the free magnetic layer (FIG. 4A: 16, see paragraph 0047); 
a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047); and
a boron conduction layer (BCL) positioned to separate the boron absorption layer and the capping layer by the fixed distance (FIG. 4A: 17, see paragraph 0047-0048; Guo discloses boron flows from the free layer up through the device into BAL 18 meaning boron is conducted from the free layer through layer 17 to get to 18; as such layer 17 is a boron conducting layer under the broadest reasonable interpretation).
Guo discloses the tunnel barrier layer is MgO (FIG. 4A: 14, see paragraph 0047), but is silent with respect to the capping layer and the tunnel barrier layer have a same composition.
Zhang discloses the capping layer comprises MgO (see FIG. 9: 216, paragraph 0060 and paragraph 0058). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to apply the teachings of Zhang, including the specific material of 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
The combination is silent in regards to the BAL comprised of titanium.
Huai discloses the BAL comprising titanium (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Huai, including the specific material of a boron-absorbing layer, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Regarding claim 3, Guo discloses the BCL maintains a boron flow from the free magnetic layer to the BAL (see paragraph 0048).
Regarding claim 5, Guo discloses the BCL is non-magnetic (FIG. 4A: 17, see paragraph 0047, BCL is tantalum which is non-magnetic).
Regarding claim 11, Guo discloses a method comprising fabricating an acoustic resonator structure, including:
forming a magnetic tunnel junction (FIG. 4A: 13/14/15) including a free magnetic layer (FIG. 4A: 15, see paragraph 0047); a fixed magnetic layer (FIG. 4A: 13, see paragraph 0047); and a tunnel barrier between the free and fixed layers, the tunnel barrier directly contacting a first side of the free layer (FIG. 4A: 14, see paragraph 0047);

forming a boron conduction layer (BCL) on the capping layer (FIG. 4A: 17, see paragraph 0047-0048; Guo discloses boron flows from the free layer up through the device into BAL 18 meaning boron is conducted from the free layer through layer 17 to get to 18; as such layer 17 is a boron conducting layer under the broadest reasonable interpretation); and
forming a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047), wherein the BAL is comprised of hafnium (Hf) (FIG. 4A: 18, see paragraph 0048), and wherein the BCL is positioned to separate the BAL and the capping layer by the fixed distance (FIG. 4A: 17 separates 16 and 18 by the thickness of 17).
Guo discloses the tunnel barrier layer is MgO (FIG. 4A: 14, see paragraph 0047), but is silent with respect to the capping layer and the tunnel barrier layer have a same composition.
Zhang discloses the capping layer comprises MgO (see FIG. 9: 216, paragraph 0060 and paragraph 0058). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to apply the teachings of Zhang, including the specific material of the tunnel barrier to the teachings of Guo. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a cap over a free layer in an MTJ.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
The combination is silent in regards to the BAL comprised of titanium.
Huai discloses the BAL comprising titanium (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Huai, including the specific material of a boron-absorbing layer, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Regarding claim 12, Guo discloses forming a BCL between the BAL and the capping layer (FIG. 4A: 17, see paragraph 0047-0048; Guo discloses boron flows from the free layer up through the device into BAL 18 meaning boron is conducted from the free layer through layer 17 to get to 18; as such layer 17 is a boron conducting layer under the broadest reasonable interpretation).
Regarding claim 14, Guo discloses the BCL is non-magnetic (FIG. 4A: 17, see paragraph 0047, BCL is tantalum which is non-magnetic).
Regarding claim 18, Guo discloses a perpendicular spin transfer torque memory (pSTTM) comprising:
a magnetic tunnel junction (FIG. 4A: 13/14/15) including:
a free magnetic layer (FIG. 4A: 15, see paragraph 0047); a fixed magnetic layer (FIG. 4A: 13, see paragraph 0047); and a tunnel barrier between the free and fixed layers, the tunnel barrier directly contacting a first side of the free layer (FIG. 4A: 14, see paragraph 0047);
a capping layer directly contacting a second side of the free magnetic layer (FIG. 4A: 16, see paragraph 0047); and
a boron absorption layer (BAL) positioned a fixed distance above the capping layer (FIG. 4A: 18, see paragraph 0047); and
a boron conduction layer (BCL) positioned to separate the boron absorption layer and the capping layer by the fixed distance (FIG. 4A: 17, see paragraph 0047-0048; Guo discloses boron flows from the free layer up through the device into BAL 18 meaning boron is conducted from the free layer through layer 17 to get to 18; as such layer 17 is a boron conducting layer under the broadest reasonable interpretation).
Guo discloses the tunnel barrier layer is MgO (FIG. 4A: 14, see paragraph 0047), but is silent with respect to the capping layer and the tunnel barrier layer have a same composition.
Zhang discloses the capping layer comprises MgO (see FIG. 9: 216, paragraph 0060 and paragraph 0058). It would have been obvious to one of ordinary skill in the art before the effective date of the invention to apply the teachings of Zhang, including the specific material of the tunnel barrier to the teachings of Guo. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a cap over a free layer in an MTJ.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).
The combination is silent in regards to the BAL comprised of titanium.
Huai discloses the BAL comprising titanium (see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings Huai, including the specific material of a boron-absorbing layer, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of known material based on its suitability for its intended use as a layer to absorb boron in a MRAM device. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“selecting a known compound to meet known requirements” is obvious).
Regarding claim 21, Guo discloses the BCL is non-magnetic (FIG. 4A: 17, see paragraph 0047, BCL is tantalum which is non-magnetic).
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Huai reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819